                         Case 3:18-cv-04978-JD Document 309 Filed 05/24/21 Page 1 of 6


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   4      nicole.valco@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       Tel.: +1.415.391.0600/Fax: +1.415.395.8095
                   6
                  Andrew B. Clubok (pro hac vice)
                   7 andrew.clubok@lw.com
                  Susan E. Engel (pro hac vice)
                8    susan.engel@lw.com
                  555 Eleventh Street, N.W., Suite 1000
                9 Washington, D.C. 20004
                  Tel.: +1.202.637.2200/Fax: +1.202.637.2201
               10
                  Hilary H. Mattis (CA Bar No. 271498)
               11    hilary.mattis@lw.com
                  140 Scott Drive
               12 Menlo Park, CA 94025
                  Tel.: +1.650.328.4600/Fax: +1.650.463.2600
               13
                  Attorneys for Defendant Facebook, Inc.
               14

               15
                                                  UNITED STATES DISTRICT COURT
               16
                                             NORTHERN DISTRICT OF CALIFORNIA
               17
                                                     SAN FRANCISCO DIVISION
               18

               19      DZ RESERVE and CAIN MAXWELL (d/b/a Case No. 3:18-cv-04978 JD
                       MAX MARTIALIS), individually and on
               20      behalf of all others similarly situated, FACEBOOK, INC.’S ADMINISTRATIVE
                                                                MOTION FOR AN EVIDENTIARY HEARING
               21                                               ON PLAINTIFFS’ MOTION FOR CLASS
                                       Plaintiffs,
                                                                CERTIFICATION OR, IN THE
               22                                               ALTERNATIVE, FOR A CONCURRENT
                              v.
                                                                EXPERT WITNESS PROCEEDING
               23
                       FACEBOOK, INC.,
               24                                               Hon. James Donato

               25                    Defendant.

               26

               27

               28
                                                                        FACEBOOK’S ADMIN. MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                             EVIDENTIARY HEARING
                                                                            CASE NO. 3:18-CV-04978 JD
                            Case 3:18-cv-04978-JD Document 309 Filed 05/24/21 Page 2 of 6


                   1           Pursuant to Local Rule 7-11, Facebook, Inc. respectfully requests that the Court hold an

                   2   evidentiary hearing on Plaintiffs’ Motion for Class Certification (Dkt. 282). The hearing on that

                   3   Motion is currently noticed for June 10, 2021. Facebook also filed two Daubert motions that are

                   4   noticed for the same date. Dkts. 285 & 286.

                   5   I.      INTRODUCTION

                   6           To decide Plaintiffs’ Motion for Class Certification (“Motion”), the Court will need to

                   7   resolve conflicting expert evidence regarding the predominance requirement of Rule 23. On the

                   8   one hand, Plaintiffs’ experts offer statistical and representative analyses purporting to show

                   9   liability and average damages on a classwide basis, and on the other, Facebook’s experts explain

               10      why those models and averages are fundamentally flawed and ignore important differences

               11      between putative class members that render this case unfit for class treatment. The Ninth Circuit’s

               12      recent decision in Olean Wholesale Grocery Cooperative, Inc. v. Bumble Bee Foods LLC, 993

               13      F.3d 774 (9th Cir. 2021), emphasizes that this battle of the experts needs to be resolved in

               14      connection with the Motion and cannot be deferred to a later stage of the case. Facebook

               15      respectfully submits that an evidentiary hearing involving testimony from the experts who are key

               16      to determining whether Plaintiffs have met their evidentiary burden under Rule 23 would facilitate

               17      the Court’s consideration of this critical issue. In addition, if helpful to the Court, Facebook

               18      suggests that the Parties present a tutorial on Facebook advertising and the self-service Ads

               19      Manager interface.

               20      II.     THE COURT MUST RESOLVE FACTUAL DISPUTES OVER PREDOMINANCE
                               AND COMMONALITY AT THE CLASS CERTIFICATION STAGE
               21
                               Rule 23 requires a district court to “find” that common questions of law or fact predominate
               22
                       over individual questions “before allowing the class.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
               23
                       338, 363 (2011). The Ninth Circuit recently underscored that the Court must conduct a “rigorous
               24
                       analysis” of these factors, including by resolving factual disputes bearing on whether a plaintiffs’
               25
                       “representative evidence” is “reliable in proving or disproving the elements” of Plaintiffs’ claims
               26
                       on a classwide basis. Olean, 993 F.3d at 791-92 (holding that “the district court abused its
               27
                       discretion in declining to resolve the competing expert claims”). If the evidence is not sufficiently
               28
                                                                                       FACEBOOK’S ADMIN. MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            1                 EVIDENTIARY HEARING
                                                                                           CASE NO. 3:18-CV-04978 JD
                         Case 3:18-cv-04978-JD Document 309 Filed 05/24/21 Page 3 of 6


                   1   reliable—including, for example, where representative evidence “sweeps in” class members

                   2   without a claim—then a class cannot be certified because predominance is not satisfied. See id.

                   3          In Olean, the parties offered “competing expert claims on the reliability of Plaintiffs’

                   4   statistical model” and whether it could show antitrust impact for 94.5% of the class (as plaintiffs’

                   5   experts opined) or just 72% (as defendants’ experts opined). Id. at 782-83. The district court

                   6   certified a class without resolving the competing expert claims, deferring the issue to the jury. Id.

                   7   at 783. The Ninth Circuit reversed, holding, among other things, that (1) plaintiffs’ expert evidence

                   8   must “be consistent with [their] underlying theory of liability,” and (2) averaging assumptions

                   9   must not paper over “individualized differences” as to whether “all class members suffered an

               10      injury due to Defendants’ alleged wrongdoing.” Id. at 789-90. The Ninth Circuit explained that

               11      the district court must resolve which experts were right about the pervasiveness of antitrust impact,

               12      because “[i]f 28% of the class were uninjured, common questions of law or fact would not be

               13      shared by substantially all the class members, nor would they prevail in strength or pervasiveness

               14      over individual questions.” Id. at 792. Because it was necessary to determine how much of the

               15      putative class may not have been impacted by the alleged misconduct to determine whether the

               16      predominance requirement was satisfied, the Court had to make a “finding” regarding the expert

               17      theories to rule on class certification. Id.; cf. Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982,

               18      984 (9th Cir. 2011) (vacating class certification for failure to resolve “critical factual disputes” in

               19      a “battle of the experts” regarding commonality).

               20      III.   AN EVIDENTIARY HEARING WILL FACILITATE RIGOROUS ANALYSIS
               21             In response to Plaintiffs’ Motion and expert submissions, Facebook has submitted expert

               22      evidence showing that Plaintiffs’ representative evidence is not reliable in proving their claims on

               23      a classwide basis. An evidentiary hearing or concurrent expert “hot tub” proceeding would assist

               24      the Court in resolving the battle of the experts. In addition, given the complexity of the factual

               25      background, Facebook suggests a tutorial about Facebook advertising and the Ads Manager

               26      interface. Facebook respectfully submits that such presentations will facilitate the Court’s analysis

               27      of whether Plaintiffs’ experts have satisfied Plaintiffs’ burden under Rule 23.

               28             In particular, Facebook proposes testimony on the following topics:
                                                                                        FACEBOOK’S ADMIN. MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             2                 EVIDENTIARY HEARING
                                                                                            CASE NO. 3:18-CV-04978 JD
                         Case 3:18-cv-04978-JD Document 309 Filed 05/24/21 Page 4 of 6


                   1          Misstatement. Plaintiffs rely on statistical evidence to claim a common misstatement in

                   2   the form of classwide exposure to “inflated” Potential Reach estimates, but Facebook’s expert, Dr.

                   3   Steven Tadelis, demonstrates that Plaintiffs’ evidence masks significant variation in the class, and

                   4   any so-called “inflation” for most advertisers was non-existent or de minimis. Because most

                   5   advertisers were not exposed to inflated estimates, and any hypothetical inflation was specific to

                   6   the particular targeting criteria an advertiser used, the class was not exposed to a common

                   7   misstatement. Plaintiffs rely on Dr. Charles Cowan’s opinion that, throughout the class period,

                   8   the “initial, default Potential Reach number” shown to all U.S. advertisers when they first begin

                   9   creating an ad set on Ads Manager, and all Potential Reach estimates over 1,000, were “inflated”

               10      by at least a certain baseline amount. Motion at 3, 13-14. But as Tadelis explains, even if Cowan’s

               11      methods could be used to establish “inflation” (they cannot), he used an unreliable process that

               12      improperly (1) ignores relevant differences in the Potential Reach estimates that different

               13      advertisers saw across the countless iterations of different targeting and placement criteria that

               14      they selected for their ads, and (2) “sweeps in uninjured class members” who were not likely

               15      exposed to any misleading estimates. Olean, 993 F.3d at 791; see, e.g., Dkt. 298-1 at Table 64 (p.

               16      64) & Exs. 1-12.

               17             Reliance/Deception. Plaintiffs rely on representative evidence from Dr. Greg Allenby to

               18      purportedly show classwide reliance on—and therefore a likelihood of deception resulting from—

               19      Potential Reach, but Allenby’s opinions are inadmissible (Dkt. 285). And, even if the Court

               20      considered them, Allenby’s findings actually undermine predominance because 21% of advertisers

               21      in his surveys did not rely on higher Potential Reach estimates to buy more ads (Dkt. 284-12 at ¶¶

               22      76-79, 126 & Table 6). Facebook’s expert, Dr. David Reibstein, shows that (1) Allenby originally

               23      found that nearly half of advertisers increased their budgets when shown lower Potential Reach

               24      estimates, and (2) Allenby’s later, results-driven analysis still found that over 21% of advertisers

               25      spent more on Facebook ads when they saw lower Potential Reach estimates. Id. ¶ 126 & Table

               26      6. Both of these points demonstrate that the advertisers in Allenby’s survey did not rely on

               27      Potential Reach and could not have been deceived by Potential Reach. Opp. at pp. 21-22. In

               28      addition, Dr. Catherine Tucker, another of Facebook’s experts, further explains (1) how Plaintiffs’
                                                                                      FACEBOOK’S ADMIN. MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           3                 EVIDENTIARY HEARING
                                                                                          CASE NO. 3:18-CV-04978 JD
                         Case 3:18-cv-04978-JD Document 309 Filed 05/24/21 Page 5 of 6


                   1   putative class improperly includes numerous advertisers who do not rely on and are not deceived

                   2   by Potential Reach, and (2) that most advertisers (including Named Plaintiffs) are concerned with

                   3   driving specific results for their ads (e.g., clicks, conversions), not Potential Reach, when deciding

                   4   how to set their ad budgets. Id. at pp. 11-14.

                   5          Injury. Plaintiffs also rely on representative evidence and averages to claim that “inflated”

                   6   Potential Reach estimates caused the price of every Facebook ad over the seven-year Class Period

                   7   to be higher; based on a hypothetical auction simulation conducted by their auction pricing expert

                   8   Dr. Timothy Roughgarden, Plaintiffs claim that all ads purchased by putative class members paid

                   9   the same average price premium due to “inflated” Potential Reach. But Roughgarden’s simulation

               10      did not involve real advertisers, real ads, or real auctions, and its results cannot be used to

               11      determine the price of actual ads.        Dkt. 294 at 22-23.       Tadelis demonstrates: (1) how

               12      Roughgarden’s simulation fails to replicate key features of Facebook’s auction and thus cannot be

               13      used to reliably predict ad prices on a classwide basis, and (2) why Roughgarden’s hypothetical

               14      simulation cannot be used to determine a price premium for any particular class members’ ads.

               15      Dkt. 294 at 22-23 & n.21-22.

               16             Damages. Plaintiffs’ experts (Dr. Armando Levy, Bruce McFarlane, and Rougharden)

               17      present statistical evidence to calculate classwide damages based on two different models, but

               18      Tadelis shows that neither model reliably identifies damages suffered by a particular class member.

               19      In addition to being inadmissible because they are based on faulty assumptions and incorrect but-

               20      for worlds, Levy and McFarlane’s analyses improperly treat all advertisers and ad auctions the

               21      same, expressly ignoring advertisers’ actual circumstances and resorting to averages and

               22      oversimplifications of how ads are priced. Tadelis explains that (1) Roughgarden’s auction

               23      simulation cannot support Plaintiffs’ predominance arguments because whether a specific class

               24      member’s ad prices increased as a result of any alleged “inflation” turns on the details of the

               25      particular auctions in which that class member participated, and (2) Levy and McFarlane rely on

               26      averages that improperly sweep in uninjured class members.

               27             Ads Manager. If the Court would like, Facebook can provide a tutorial regarding Ads

               28      Manager (the self-serve interface at issue), how it functions, and how it displays Potential Reach
                                                                                       FACEBOOK’S ADMIN. MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            4                 EVIDENTIARY HEARING
                                                                                           CASE NO. 3:18-CV-04978 JD
                         Case 3:18-cv-04978-JD Document 309 Filed 05/24/21 Page 6 of 6


                   1   to advertisers. A tutorial that demonstrates what advertisers see when purchasing Facebook ads

                   2   would be useful to evaluating Plaintiffs’ allegations about the Ads Manager interface and their

                   3   resulting liability theories.

                   4           For the foregoing reasons, Facebook respectfully requests an evidentiary hearing or

                   5   concurrent expert proceeding in connection with the Court’s consideration of class certification.

                   6

                   7   DATED: May 24, 2021                          LATHAM & WATKINS LLP

                   8
                                                                    By: /s/ Elizabeth L. Deeley              ____
                   9                                                   Elizabeth L. Deeley (CA Bar No. 230798)
                                                                       Melanie M. Blunschi (CA Bar No. 234264)
               10                                                      Nicole C. Valco (CA Bar No. 258506)
                                                                       505 Montgomery Street, Suite 2000
               11                                                      San Francisco, CA 94111-6538
                                                                       Telephone: +1.415.391.0600
               12                                                      Facsimile: +1.415.395.8095
                                                                       elizabeth.deeley@lw.com
               13                                                      melanie.blunschi@lw.com
                                                                       nicole.valco@lw.com
               14
                                                                        Andrew B. Clubok (pro hac vice)
               15                                                       Susan E. Engel (pro hac vice)
                                                                        555 Eleventh Street, N.W., Suite 1000
               16                                                       Washington, D.C. 20004
                                                                        Telephone: +1.202.637.2200
               17                                                       Facsimile: +1.202.637.2201
                                                                        andrew.clubok@lw.com
               18                                                       susan.engel@lw.com
               19                                                       Hilary H. Mattis (CA Bar No. 271498)
                                                                        140 Scott Drive
               20                                                       Menlo Park, CA 94025
                                                                        Telephone: +1.650.328.4600
               21                                                       Facsimile: +1.650.463.2600
                                                                        hilary.mattis@lw.com
               22
                                                                        Attorneys for Defendant Facebook, Inc.
               23

               24

               25

               26

               27

               28
                                                                                     FACEBOOK’S ADMIN. MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          5                 EVIDENTIARY HEARING
                                                                                         CASE NO. 3:18-CV-04978 JD
